Citation Nr: 0401286	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Basic eligibility for Dependent's Educational Assistance 
under Chapter 35, Title 38, United States Code



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


REMAND

The record reflects that the veteran had active military 
service from May 1939 to December 1946.  The veteran died on 
February [redacted], 2000.  The appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  

This appeal is being Remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  

In a VA Form-9 dated in May 2002, the appellant noted that 
she desired a Travel Board hearing, if necessary.  In a 
letter dated in June 2002, VA addressed the appellant's 
request for a hearing indicating that hearings were "never 
necessary" under current law and, therefore, a hearing would 
not be scheduled.  The Board points out that the RO's 
statement that hearings are never necessary is a misstatement 
of the law.  An appellant has a right to a personal hearing, 
and a hearing on appeal will be granted if the appellant 
expresses a desire to appear in person.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.700(a) (2003).  
Clarification as to the appellant's desire for a hearing is 
necessary.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

The appellant should be asked whether she 
wants a Travel Board hearing, a 
videoconference hearing, or no hearing at 
all.  If the appellant wants a hearing, 
schedule it in accordance with applicable 
law.  

Thereafter, the case is to be returned to the Board following 
appropriate appellate procedure.  The purpose of this REMAND 
is to afford due process. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


